Per curiam.
The State Bar of Georgia brought a formal complaint against Laronce Beard for violations of Disciplinary Standards 4 and 45 of Georgia Bar Rule 4-102. The complaint alleged that Beard had filed a series of pleadings in actions in the United States District Court for the Southern District of Georgia alleging matters for which there was no objective reasonable basis in law or fact and which were devoid of objective good grounds for support. Following discovery, Beard filed a petition for voluntary discipline pursuant to Bar Rule 4-212 (d). He proposed a one-year probationary period during which he would forward copies of pleadings filed by him to the General Counsel. At the end of the year he would, additionally, receive a public reprimand and the matter would then be concluded, unless during probation he became the subject matter of a further disciplinary violation, in which event this proceeding could be reactivated. The State Disciplinary Board recommended that Beard’s petition for voluntary discipline be accepted.
Having reviewed the file, we agree with the recommendation and accept Beard’s voluntary probation on the stated terms.

It is so ordered.


All the Justices concur.